                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF ALABAMA
                            NORTHERN DIVISION

JAMES LESLIE BAILEY, #187 785,          )
                                        )
      Plaintiff,                        )
                                        )
      v.                                ) CIVIL ACTION NO. 2:19-CV-747-RAH
                                        )
OFFICER COPPINS,                        )
                                        )
      Defendant.                        )

                                       ORDER

      On November 19, 2019, the Magistrate Judge filed a Recommendation (Doc. 4) to

which no objections were filed. Upon an independent review of the record and upon

consideration of the Recommendation, it is hereby

      ORDERED that the Recommendation of the Magistrate Judge be and is hereby

ADOPTED, and this case is hereby DISMISSED, without prejudice.

      A Final Judgment will be entered separately.

      DONE this 18th day of December, 2019.


                                        /s/ R. Austin Huffaker, Jr.
                                 R. AUSTIN HUFFAKER, JR.
                                 UNITED STATES DISTRICT JUDGE
